Exhibit 99.1 FOR IMMEDIATE RELEASE NEWS RELEASE Date Submitted: October 24, 2013 Contact: Samuel G. Stone NASDAQ Symbol:FBMI Executive Vice President and Chief Financial Officer (989) 466-7325 FIRSTBANK CORPORATION ANNOUNCES THIRD QUARTER AND YEAR-TO-DATE 2013 RESULTS Highlights Include: ● For the first nine months of 2013, diluted earnings per share were $1.06, increasing 29% from $0.82 for the first nine months of 2012 ● For the third quarter of 2013, dilutedearnings per sharewere$0.35,increasing from $0.31 for the third quarter of 2012 ● Merger related expenses recorded in the third quarter of 2013 reduced diluted earnings per share for the quarter and nine-months by $0.07 per share ● Provision expense in third quarter of 2013reduced to zero due to continued improvement in asset quality metrics and strong level of reserves ● Non-accrual loans reduced5% in the quarter and 30% less than year-ago; other real estate owned reduced14% from the prior quarter and 28% less than year-ago ● Merger with Mercantile Bank Corporation proceeding and expected to complete and be effective January 1, 2014 ● Equity ratios remained strong with affiliate banks continuing to exceed regulatory well-capitalized requirements Alma, Michigan (FBMI) Thomas R. Sullivan, President and Chief Executive Officer of Firstbank Corporation, announced net income of $2,869,000 for the third quarter of 2013, increasing 5.7% from $2,715,000 for the third quarter of 2012, with net income available to common shareholders of $2,869,000 in the third quarter of 2013 increasing 15.0% from $2,495,000 in the third quarter of 2012 . Diluted earnings per share were $0 .35 in the third quarter of 2013 compared to $0. 31 in the third quarter of 2012 . Returns on average assets and average equity for the third quarter of 2013 were 0. 78% and 8.6%, respectively, compared to 0.72% and 7.4% respectively in the third quarter of 2012 . For the first nine months of 2013, net income of $9,075,000 increased 20.4% from $7,536,000 for the first nine months of 2012, with net income available to common shareholders of $8,594,000 in the first nine months of 2013 increasing 32.7% from $6,476,000 in the first nine months of 2012 . Diluted earnings per share were $1.06 in the first nine months of 2013 compared to $0.82 in the first nine months of 2012 . Returns on average assets and average equity for the first nine months of 2013 were 0.81% and 8.5%, respectively, compared to 0.68% and 6.7% respectively in the first nine months of 2012 . Expenses of $738,000 related to the pending merger with Mercantile Bank Corporation were recorded in the third quarter of 2013. These expenses reduced after tax earnings and net income available to common shareholders by $569,000 for both the third quarter of 2013 and the nine months ended September 30, 2013. Correspondingly, they reduced diluted earnings per share for both periods by $0.07 per share. Mr. Sullivan stated, “We continued to make great progress on reducing non-accrual loans and other real estate owned. Resolving these situations and getting these non-performing assets removed from our balance sheet allow our lending staff to focus more on developing new relationships and serving existing good customers. We have achieved growth in portfolio loans for two consecutive quarters, which helps our earning asset mix and is a sign of an improving economic environment. However, we do continue to experience more competitive pricing pressure on new and renewed loans, and the improvement in mix in the quarter was not quite enough to offset the pricing pressure. Therefore, we did see a decline in earning asset yield in the quarter. With continued improvement in mix, we would expect to see this negative trend in yield reverse and become positive. “We are proceeding with the previously announced merger with Mercantile Bank Corporation and expect to complete the merger effective January 1, 2014, subject to shareholder and regulatory approvals. Strong improvement in our earnings and asset quality metrics , and our exciting plans for the future are the result of much hard work and dedication to our customers and company by our wonderful staff, and we thank them for their efforts.” Provision for Loan Losses. The provision for loan losses was zero in the third quarter of 2013, compared to the $552,000 amount required in the second quarter of 2013 and the $1,364,000 amount in the year-ago third quarter. Net charge-offs of only $630 ,000 in the third quarter and the strong level of allowance for loan losses made it unnecessary to provide additional amounts to the allowance in the quarter. Net Interest Income. Net interest income, at $12,855 ,000 in the third quarter of 2013 was 5.1% , lower than in the third quarter of 2012, as a result of a 17 basis point lower net interest margin compared to the year-ago quarter. Net interest margin in the third quarter of 2013 decreased to 3.82% from 3.89% in the second quarter of 2013. Average portfolio loans grew in the second quarter of 2013, but competitive pricing pressure continued to force yields lower on new and renewed loans. The yield on average earning assets decreased by 8 basis points, to 4.26% in the third quarter of 2013 from 4.34% in the second quarter of 2013. The cost of funds to average earning assets declined by 1 basis point, to 0.44% in the third quarter of 2013 from 0.45% in the second quarter of 2013 . Non-interest Income. Total non-interest income, at $2,486 ,000 in the third quarter of 2013 , was 17.6% lower than in the third quarter of 2012, as the anticipated slowdown in mortgage refinance volume materialized. Gain on sale of mortgages, at $894,000 in the third quarter of 2013 , decreased 39.1% compared to the second quarter of 2013 and was 46.2% less than the year-ago level. The category of “other” non-interest income, at $444,000 in the third quarter of 2013, was 7.7% less than the amount in the second quarter of 2013, primarily due to reduced CD early withdrawal fees and $40,000 loss on sale of fixed assets related to the sale of former branch properties. This category of “other” non-interest income was 9.6% more than in the third quarter of 2012, primarily due to gain on sale of other real estate of $107,000 in the third quarter of 2013 compared to $64,000 in the third quarter of 2012. Non-interest Expense. Total non-interest expense, at $11,247,000 in the third quarter of 2013, was 1.6% lower than the level in the third quarter of 2012, even with the above mentioned merger related expenses included, and salaries and employee benefits were 1.0% less than in the third quarter of 2012. Occupancy and equipment costs were 5.4% more than the amount in last year’s third quarter mostly due to upgrades of computer equipment. FDIC insurance premium expense, at $233,000 in the third quarter of 2013 , was 12.1% less than the level in the third quarter of 2012 due to the timing of expense recognition related to the FDIC’s change in methodology for assessing premiums based on assets rather than deposits. The category of “other” non-interest expense, totaling $3,050 ,000 in the third quarter of 2013 included a $250,000 expense for adding to the reserve for potential put-back claims related to mortgages previously sold in the secondary market. This reserve now stands at $1 million. In spite of this additional expense, the category of “other” non-interest expense decreased 22.3% compared to the third quarter of 2012, as write-downs of valuations of other real estate owned (OREO) included in the category were $48,000 in the third quarter of 2013, well below the $341,000 amount in the third quarter of 2012, and expenses related to the maintenance of OREO properties declined to $95,000 compared to $172,000 . Total Assets. Total assets of Firstbank Corporation at September 3 0, 2013, were $1.477 billion, a decrease of 0.3% from year-ago. Total portfolio loans of $982 million increased 0.8% from the level at June 30, 2013, and reached a level 0.5% above year-ago. Commercial and commercial real estate loans increased 2.0% in the third quarter of 2013, and were 1.1% more than year ago, and real estate construction loans decreased 11.9% from year ago, including a 10.7% decrease in the third quarter of 2013. Residential mortgage loans increased 0.5% in the third quarter of 2013, and were 1.0% more than year ago. Consumer loans increased 1.8% in the third quarter of 2013 and were 3.9% above year ago. Firstbank continues to have ample capital and funding resources to increase loans on its balance sheet . Total deposits as of September 3 0, 2013, were $1.230 billion, compared to $1.225 billion at September 3 0, 2012, an increase of 0.4%. Core deposits at September 3 0, 2013, were 0.7% above the year-ago level, and they increased $22.7 million in the third quarter of 2013, mostly in interest bearing demand deposits. Net Charge-offs. Net charge-offs were $630,000 in the third quarter of 2013, decreasing from $1,161,000 in the second quarter of 2013 and decreasing from $1,554,000 in the third quarter of 2012. In the third quarter of 2013, net charge-offs annualized represented 0.26% of average loans, down significantly from 0.48% in the second quarter of 2013 and 0.63% in the third quarter of 2012 . Allowance and Asset Quality. Asset quality metrics continued to improve in the third quarter of 2013, indicating a lesser need for reserves. At the end of the third quarter of 2013 the ratio of the allowance for loan losses to loans was 2.00%, compared to 2.08% at June 30, 2013, and 2.18% at September 3 0, 2012. Performing adjusted loans (troubled debt restructurings, or TDRs) were $20,170,000 at September 3 0, 2013, compared to $21,815,000 at June 3 0, 2013, and $19,619,000 at September 3
